Title: To George Washington from Major General William Heath, 6 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Danforths [Highlands, N.Y.] July 6th 1779
        
        I herewith Send a deserter from the 71st Regt British, nothing material has transpired below.
        Some parties of Militia who are detached by the State of New York to do duty for Six months at present in the vicinity of Crompond &c. are applying for a Supply of ammunition, are they and others under like engagements to be furnished from the Continental Magazines or not. I have the honor to be with the greatest respect your Excellencys most Obedient Servant
        
          W. Heath
        
      